PER CURIAM:
Anthony Allen Quinn appeals the district court’s orders denying his motion to compel the Government to file a Fed. R.Crim. 35(b) motion and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Quinn, No. 1:01-cr-00089-LMB-1 (E.D. Va. Oct. 18, 2011; filed Nov. 21, 2011 & entered Nov. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.